              Case 6:18-bk-03958-KSJ     Doc 192    Filed 04/15/19    Page 1 of 8



                                     ORDERED.


         Dated: April 15, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

In re:                              )                           Case No. 6:18-bk-3958-KSJ
                                    )
EXECUTIVE NON-EMERGENCY             )                           Chapter 11
TRANSPORTATION, INC.,               )
                                    )
      Debtor.                       )
___________________________________ )

   ORDER CONFIRMING AMENDED CHAPTER 11 PLAN OF REORGANIZATION
      AND APPROVING DISCLSOURE STATEMENT OF EXECUTIVE NON-
                EMERGENCY TRANSPORTATION, INC.

          This case came on for hearing on April 10, 2019 (the “Hearing”), to consider: (i)

confirmation of the Debtor’s Modified/Amended Plan of Reorganization dated April 4, 2019 (the

“Plan”) (Doc. No. 180), and as modified in open Court; (ii) final approval of the Debtor’s

Disclosure Statement dated (the “Disclosure Statement”) (Doc. No. 169).

          On March 13, 2019, the Court entered the Amended Order Conditionally Approving

Disclosure Statement, Scheduling Confirmation Hearing for April 10, 2019 (the “Confirmation

Hearing”), establishing Confirmation, Compensation, and Administrative Claims Hearing

Procedures and Fixing Time for Filing Acceptances or Rejections of the Plan (Doc. No. 173).



                                              1
              Case 6:18-bk-03958-KSJ            Doc 192       Filed 04/15/19       Page 2 of 8



Thereafter, the Debtor filed their Ballot Tabulation (Doc. No. 181) and Confirmation Affidavit

(Doc. No. 183).

        After hearing on proper notice, upon review of the Confirmation Affidavit and Ballot

Tabulation and proffered testimony at the Hearing; considering the Plan and Disclosure Statement;

and for the reasons stated orally and recorded in open court, the Court finds and determines that

the requirements for confirmation as set forth in 11 U.S.C. §§ 1129(a) and (b) have been satisfied.

        Accordingly, it is ORDERED as follows:

        1.       The Plan (Doc. No. 180) is CONFIRMED, as modified in open court.

        2.       The Disclosure Statement (Doc. No. 169) is APPROVED.

        3.       Debtor’s Ore Tenus Motion for Cramdown of Class 2 is GRANTED.

        4.       Debtor’s Ore Tenus Motion for Approval of Plan Modifications is GRANTED.

        5.       The Motion for Conditional Approval of Disclosure Statement and to Combine

Hearing on Approval of Disclosure Statement and Confirmation of the Plan (Doc. No. 170) is

GRANTED.

        6.       The Debtor is authorized and directed to execute all agreements and undertake the

actions contemplated by the Plan1.

        7.       The Debtor shall file all objections to claims within ninety (90) days of the date of

this Order.

        8.       The Debtor shall continue to pay fees assessed pursuant to 28 U.S.C. § 1930(a)(6)

until such time as this Bankruptcy Court enters a final decree closing this Chapter 11 case, or enters

an order either converting this case to a case under Chapter 7 or dismissing this case, pursuant to

11 U.S.C. § 1106(a)(7) and F.R.B.P. 2015(a)(5). Additionally, the Debtor shall file with the


1
 Pursuant to Local Rule 3020-1(c)(1), a schedule summarizing the timing and amount of payments to be made to
each class of creditors under the Plan is attached hereto as Exhibit A.

                                                       2
             Case 6:18-bk-03958-KSJ          Doc 192       Filed 04/15/19   Page 3 of 8



Bankruptcy Court, post-confirmation financial reports or statements of disbursements for each

quarter (or portion thereof) that this Chapter 11 case remains open, in a format prescribed by the

United States Trustee until this case is closed, converted, or dismissed.

       9.      The Debtor shall file a Certificate of Substantial Consummation and a Motion for

Final Decree within thirty (30) days after the later of:

               a.      The Effective Date of the Plan; or

               b.      disposition of all objections to claims, adversary proceedings, and other

contested matters.

       10.     The Court retains jurisdiction for any and all matters that may come before the

Court in the administration of the Plan of Reorganization and pursuant to the Order of

Confirmation, specifically including but not limited to, the jurisdiction to determine all objections

that have heretofore been or may be filed to claims and creditors herein; to fix and award all

compensation to parties who may be so entitled; to hear and determine all questions concerning

the assets or property of the Debtor, including any questions relating to any sums of money,

services, or property due to the Debtor; and determine all matters of any nature or type necessary

or appropriate to carry out the Plan.

       11.     In the event the Debtor fails to follow the provisions of Local Rule 3022-1, the

Debtor shall file a report within ninety (90) days from the date of the Order of Confirmation, setting

forth the progress made in consummating the Plan. The report shall include: (1) a statement of

distribution by class, name of creditor, date of distribution, and amount paid; (2) a statement of

transfer of property; and (3) a statement of affirmation that the Debtor has substantially complied

with the provisions of the confirmed Plan.




                                                  3
              Case 6:18-bk-03958-KSJ              Doc 192       Filed 04/15/19        Page 4 of 8



        11.      A schedule of payments to be made pursuant to the Plan is attached hereto as

Exhibit A. Such exhibit summarizes the treatment of each class of creditors as follows:

                 a.       Class 1A: The Holder of the Allowed Secured Class 1A Claim, Brevard

County Tax Collector, shall retain the lien securing its collateral and its legal, equitable, and

statutory rights will be unaltered by the Plan. It will be paid $4,373.93 within thirty (30) days from

the Effective Date in full satisfaction of its Allowed Secured Class 1A Claim.

                 b.       Class 1B: The Holder of the Allowed Secured Class 1B Claim, Seacoast

National Bank, shall retain the lien securing its collateral and its legal, equitable, and contractual

rights will be unaltered by the Plan.

                 c.       Class 2: The Holder of the Allowed Secured Class 2 Claim, JPMorgan

Chase Bank, N.A., shall secured by a first priority lien on Vehicle 72, owned by the Debtor. Chase

filed Claim Number 4, alleging a total amount due of $13,815.97, secured by Vehicle 7. In full

satisfaction of Chase’s Allowed Secured Claim, Chase shall be secured by a first priority lien on

the aforementioned property to the same validity and priority as existed as of the Petition Date and

shall be paid through monthly payments of principal and interest, amortized over a period of 36

months at a 7.09% fixed rate of interest. The first payment will be due on the thirtieth day after the

Effective Date and shall continue on the same day of each month thereafter. The monthly payments

of principal and interest to Chase will be in the amount of $427.17. The Debtor shall have the

absolute right to pre-pay some or all of the Allowed Secured Claim of Chase prior to the maturity

date under the Plan with no penalties, fees or interest. Upon payment in full of the Allowed

Secured Claim of Chase, Chase shall release its lien on Vehicle 7.




2
 All capitalized terms in this Order shall be given the same meaning as provided for in Debtor’s Modified Plan of
Reorganization (Doc. No. 180).

                                                         4
            Case 6:18-bk-03958-KSJ          Doc 192      Filed 04/15/19      Page 5 of 8



               d.      Class 3: The Holder of the Allowed Secured Class 3 Claim, Sterling

National Bank, shall be secured by a first priority lien on Vehicle 1, Vehicle 2, Vehicle 3, Vehicle

4, Vehicle 5 and Vehicle 6. In full satisfaction of Allowed Secured Class 3 Claim in the amount

of $65,500.00, Sterling National Bank shall be paid through monthly payments of principal and

interest, amortized over a period of 60 months at a five percent (5.00%) fixed rate of interest. The

first payment will be due on the thirtieth day after the Effective Date and shall continue on the

same day of each month thereafter. The monthly payments of principal and interest to Sterling will

be in the amount of $1,236.07. The Debtor shall have the absolute right to pre-pay some or all of

the Allowed Secured Claim of Sterling prior to the maturity date under the Plan with no penalties,

fees or interest. Upon payment in full of the Allowed Secured Claim of Sterling, Sterling shall

release its lien on the six vehicles and/or transfer clear and marketable title to such vehicles to the

Debtor or Reorganized Debtor.

               e.      Class 4: The Holders of Allowed Unsecured Class 4 Claims shall receive,

in full satisfaction of their Claims: (1) a Pro Rata Share of the New Value Payment paid into the

Bankruptcy Estate by George A. Ricardo. Payment of the Pro Rata Distribution of the New Value

Payment to Holders of Allowed Class 4 Claims shall be made no later than 30 days after the

Effective Date; and (2) In addition to the a Pro Rata Share of the New Value Payment, the Debtor

shall commit sixty percent (60%) of the gross recovery from the Midnight Adversary Proceeding

and the CBSG Adversary Proceeding (“Litigation Proceeds”), to the Holders of Allowed Class 4

Claims. The Holders of Allowed Class 4 Claims shall receive a pro rata share of the Litigation

Proceeds within thirty (30) days from the date the Litigation Proceeds are received by the Debtor,

all time for appeal has expired, and the Bankruptcy Court has approved the settlement

agreement/compromise, if any.



                                                  5
             Case 6:18-bk-03958-KSJ        Doc 192     Filed 04/15/19     Page 6 of 8



               f.      Class 5: Class 5 consists of all Equity Interests. George A. Ricardo owns

100% of the Equity Interests in the Debtor. All Equity Interests of the Debtor shall retain their

ownership in the Debtor. As new value, upon the Effective Date, Ricardo shall make a cash

infusion into the Debtor of $10,000.00 (the “New Value”). The New Value shall be distributed,

on the Effective Date, on a pro rata basis to the Holders of Class 4 Allowed Unsecured Claims.

       12.     On or before the Effective Date, the Debtor shall (i) pay in full all outstanding

Quarterly Fees to the UST, pursuant to Section 1129(a)(12); and (ii) file with the Court the

appropriate monthly financial reports indicating the cash disbursements for all pre-confirmation

periods (or portions thereof).

       13.     A post-confirmation Status Conference has been scheduled for August 13,

2019 at 2:00 p.m., at the United States Bankruptcy Court, 400 W. Washington Street, 6 th

Floor, Courtroom A, Orlando, Florida 32801.



Attorney Aldo G. Bartolone, Jr. is directed to serve a copy of this order on all interested parties
and file a proof of service within three (3) days of entry of the order.




                                                6
                                        Case 6:18-bk-03958-KSJ           Doc 192        Filed 04/15/19        Page 7 of 8



                                                          PLAN PAYMENT SCHEDULE
                                                   Executive Non-Emergency Transportation, Inc.
                                                            Case No. 6:18-bk-3958-KSJ


    Class      Creditor                  Creditor Address              Allowed Claim          Payment                Payment Duration            Payment
                                                                       Amount                 Frequency                                          Amount
    Priority   Internal Revenue          Internal Revenue Service
    Tax        Service                   400 W. Bay Street             $0.39                  One-Time Payment       One-Time Payment            $0.39
    Claim                                M/S 5730                                             (Effective Date)
                                         Jacksonville, FL 32202
    1A         Brevard County Tax        Lisa Cullen, CFC
               Collector                 Brevard County Tax            $4,373.93              One-Time Payment       One-Time Payment            $4,373.93
               (Secured Claim)           Collector                                            (Effective Date)
                                         P.O. Box 2500
                                         Titusville, FL 32781-2500
    1B         Seacoast National Bank    Seacoast National Bank
               (Secured Claim)           815 Colorado Avenue           $ 282,527.73           Monthly                225 Months                  $1,863.05
                                         Stuart, FL 34994
    2          Chase                     JPMorgan Chase Bank, N.A.
               (Secured Claim)           National Bankruptcy Dept.     $13,815.97             Monthly                36 Months                   $427.17
                                         P.O. Box 901032               Paid at 7.09%          (Starting 5/10/2019)
                                         Ft. Worth, TX 76101-2032      Fixed Interest
    3          Sterling National Bank
               (Secured Claim)                                         $65,500.00             Monthly                60 Months                   $1,236.07
                                                                       Paid at 5.00%          (Starting 5/10/2019)
                                                                       Fixed Interest
    41         Sterling National Bank
               (Unsecured Claim)                                       $145,552.89            One-Time Payment       One-Time Payment            $4,600.00
                                                                                              (Effective Date)
    4          Cozen O’Connor            Cozen O’Connor
               (Unsecured Claim)         One Liberty Place             $22,239.01             One-Time Payment       One-Time Payment            $700.00
                                         1650 Market Street                                   (Effective Date)
                                         Suite 2800
                                         Philadelphia, PA 19103


1
  The Holders of Allowed Class 4 Unsecured Claims, in addition to the pro rata distribution of the New Value Payment, will also receive their pro rata share of
sixty percent (60%) of the gross proceeds from the Midnight Advance Adversary Proceeding and CBSG Adversary Proceeding, if any.

                                                                               1 of 2
                             Case 6:18-bk-03958-KSJ            Doc 192      Filed 04/15/19     Page 8 of 8



4   Gatto’s Tire and          Gatto’s Tire and Service
    Service                   15 W. Hibiscus Blvd.            $57,403.02          One-Time Payment   One-Time Payment   $1,800.00
    (Unsecured Claim)         Melbourne, FL 32901                                 (Effective Date)


4   iFund Daily Capital       iFund Daily Capital LLC
    LLC                       c/o Platzer, Swergold, et al.   $25,000.00          One-Time Payment   One-Time Payment   $800.00
    (Unsecured Claim          475 Park Avenue South                               (Effective Date)
                              18th Floor
                              New York, NY 10016
4   Internal Revenue          Internal Revenue Service
    Service                   400 W. Bay Street               $1,208.54           One-Time Payment   One-Time Payment   $70.00
                              M/S 5730                                            (Effective Date)
                              Jacksonville, FL 32202
4   World Omni Financial      World Omni Financial Corp.
    Corp.                     P.O. Box 991817                 $564.67             One-Time Payment   One-Time Payment   $30.00
                              Mobile, AL 36691-8817                               (Effective Date)

4   Fuelman                   Fuelman
                              422 W. 21 Street                $13,606.27          One-Time Payment   One-Time Payment   $400.00
                              Jacksonville, FL 32206          (Scheduled Claim)   (Effective Date)

4   Seacoast National Bank    Seacoast National Bank
                              815 Colorado Avenue             $50,000.00          One-Time Payment   One-Time Payment   $1,600.00
                              Stuart, FL 34994                (Scheduled Claim)   (Effective Date)




                                                                   2 of 2
